internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case mis no chief appeals_office taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend husband t x y office office year year year year year year date date date date date date date date date date date date date date date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree issue s whether either the amended_return or the form_870 filed by the taxpayers constitutes a waiver of restrictions on assessment that would result in the suspension of interest absent a timely notice_and_demand whether the service has performed a ministerial error with respect to the taxpayers’ year tax_year for which additional interest should be abated whether the taxpayers are entitled to abatement of interest due to the service’s failure to issue a notice_and_demand conclusion s the taxpayers’ amended_return does not constitute a waiver of the restrictions on assessment and collection under sec_6213 however the form_870 does at least for limited purposes as such it appears the taxpayers’ may be entitled to an abatement for the period beginning days after the filing of the form_870 and ending with the issuance of the notice_and_demand but only with respect to the additional tax resulting from the audit of the amended_return in the amount of dollar_figureb except as indicated in issue above additional interest over the amounts already abated by mr x and those amounts relating to the form_870 should not be abated it appears that a significant portion of the delay was due to various aspects of a related audit and the remainder is not a ministerial error which would require the abatement of additional_amounts the taxpayers are not entitled to additional abatement as the result of the service’s failure to issue a notice_and_demand with respect to interest the failure of the service to provide such notice does not in and of itself provide a basis for abatement facts husband entered into an investment that affected his joint tax_liability with his wife for taxable years year through year an examination of the taxpayers’ returns was commenced in year and all relevant tax years were held in suspense on date taxpayers filed an amended_return for year asserting an additional tax_liability in the amount of dollar_figurea that was paid on or about date because a notice_of_deficiency had not yet been issued to the taxpayers the service was not restricted from assessing the additional tax due per the return accordingly the tax_liability was properly assessed pursuant to either under sec_6201 which allows for assessment of taxes shown on a return or sec_6213 which allows for assessment of any amount_paid as a tax or in respect of a tax upon receipt of the payment no interest on the additional_amount was paid or assessed at that time in date revenue_agent y of the office district began an examination of the taxpayers’ returns for the year and year taxable years account transcripts were ordered by mr y for taxable years year through year and were shared with the taxpayers’ representative the transcript for year showed the assessment of the additional tax in year and that no interest was assessed at that time on date the taxpayers’ representative executed a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment form_870 additional tax for year of dollar_figureb was assessed on date interest of dollar_figurec on the additional tax was assessed on date and was paid on date taxpayers’ representative requested the computations of interest from year through year from the problem resolution office at the office service_center on date the problem resolution office responded but did not include the calculations a second request was made and the matter was reassigned to the problem resolution office in office on date in date the matter was assigned to the interest coordinator of the office district mr x mr x recalculated the interest and asserted that there were additional_amounts still due and owing for interest in the amount of dollar_figured for taxable_year year as of date at that time a decision was made to abate interest from date to date on date the service forwarded to the taxpayers a statement of account which stated that a net amount refundable to the taxpayers was available in the amount of dollar_figuree on date the service assessed the additional interest of dollar_figured less the outstanding credit of dollar_figuree on date the taxpayers filed form_843 requesting an abatement of the additional interest assessed for year more specifically from date the date petitioner’s assert the original payment of dollar_figurea was made to date when the interest was assessed and billed law and analysis issue sec_6601 provides that i f any amount of tax imposed by this title is not paid on or before the last date prescribed for payment interest on such amount shall be paid for the period from such last date to the date paid sec_6601 provides that where in the case of a deficiency as defined by sec_6211 a waiver of restrictions under sec_6213 has been filed if notice_and_demand for payment of the deficiency is not made within days after the filing of the waiver interest is suspended for the period beginning on the 31st day and ending on the date notice_and_demand is issued sec_6213 grants taxpayers the right to waive restrictions on assessment and collection of all or part of any deficiency by filing a signed notice in writing a waiver may be submitted at any time whether or not a notice_of_deficiency has been issued here the taxpayers have argued that the filing of their amended_return with payment on date which was posted as paid on date constitutes a waiver under sec_6213 generally an amended_return without a more specific statement does not constitute a waiver for purposes of sec_6213 while an amended_return is a signed notice in writing nowhere in the text of the form is there language stating or implying that the document is meant to waive restrictions on collection and assessment in the present matter the taxpayers also did not attach any language to the document which would imply they intended to waive restrictions the taxpayers point to general counsel memoranda date gcm asserting the proposition that it is service policy that amended returns with payment are a waiver of sec_6213 rights they point to conclusion of the gcm which states we agree that there is serious doubt whether the filing of an amended_return without paying the additional tax can be treated as a waiver of the restriction of code sec_6213 the taxpayers argue that this statement implies that the converse is true that where an amended_return is filed with payment this constitutes a waiver we agree the gcm suggests that an amended_return accompanied by payment could be construed as a waiver gcm however are not controlling statements of service position or practice and cannot be cited as precedent further we disagree that as a matter of law an amended_return filed with payment necessarily constitutes a waiver of restrictions on assessment in the instant case the service was not prohibited from assessing the amounts shown as due on the amended_return consequently a waiver of restrictions on assessment was not necessary under these circumstances in the absence of an affirmative statement on the part of the taxpayers we decline to interpret the amended_return as an affirmative unambiguous waiver in the alternative the taxpayers have argued that a form_870 would constitute a waiver for purposes of sec_6213 a form_870 does generally qualify and is in fact titled as a waiver_of_restrictions_on_assessment_and_collection with respect to the specific deficiency listed on the form the form_870 filed in this case on date refers only to the additional tax of dollar_figureb for taxable_year year which was assessed on date it does not appear that notice_and_demand for payment of the dollar_figureb was made within days of the filing of the form_870 which date was approximately date as such interest on the dollar_figureb should be suspended from that date until the issuance of the notice_and_demand or at the latest date issue sec_6404 provides in relevant part that the service may within its discretion abate interest on any deficiency where the interest is attributable to an error or delay by an officer_or_employee of the irs in performing a ministerial_act the taxpayers argue that interest accrued due to the unreasonable delay in assessing interest due and owing and that under sec_6404 any additional interest should be abated the taxpayers assert that as the tax_liability was assessed on date the related interest should have been assessed at that time instead of more than five years later the regulations define a ministerial_act as one that does not involved the exercise of judgment or discretion sec_301_6404-2 although the facts on this point are not entirely clear we believe that the delay was at least in part caused by the fact that the issue of whether the taxpayers would be subject_to increased interest pursuant to sec_6621 was still in dispute the applicability of that section is generally not determined until late in the audit process and while it is still in question it appears that interest cannot be computed or assessed see generally i r m and it appears that the relevant audit was unresolved until date also an irs system freeze code was placed on the account that prevented interest assessment during the time period in question we are unable to determine with certainty why the freeze code was placed on the account we believe however that such a code was placed on the module in all likelihood because the case was still under audit and because the applicability of sec_6621 was still in issue the placement of the freeze code was a ministerial_act placed as a matter of policy rather than as an exercise of judgment however the delay was not unreasonable nor wa sec_1i r c sec_6404 has been amended under sec_301 of taxpayer_bill_of_rights tbor ii publaw_104_168 110_stat_1452 to permit the service to abate interest with respect to any unreasonable error or delay resulting from managerial acts as well as ministerial acts the new provision only applies to interest accruing with respect to a deficiency or payment for taxable years beginning after date and is not applicable to the instant case 2congressional intent in enacting sec_6404 was for the service to abate interest where it was at fault and where the failure to do so would be perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 however congress did not intend that abatement be used routinely to avoid payment of interest id an error made in performing this ministerial_act where income from a tax_shelter partnership is being attributed to the partners audits relating thereto may take several years however the resolution of the audit at which time the freeze would have been removed and interest assessed took place in date as a result mr x has abated interest for the month period from date to date thus to the extent necessary interest has already been abated issue sec_6303 states that the service shall give notice_and_demand for payment as soon as practicable and within days after making an assessment sec_6601 states that interest shall be paid upon notice_and_demand and that interest shall be assessed collected and paid in the same manner as taxes the taxpayers argue that interest which resulted from the service’s failure to provide a notice_and_demand for payment should be abated to support their contention they point first to sec_6303 in conjunction with sec_6601 ie that as interest is to be treated in the same manner as taxes then the service must send out a notice_and_demand for payment as it would for tax we agree with this interpretation however a notice_and_demand must be sent after making an assessment it is our understanding that no assessment was made with regard to the interest until date accordingly there was no requirement to make notice_and_demand until after that date in addition we note that there appears to be no consequence for the failure to issue such a notice_and_demand at least with respect to suspension of interest or abatement of interest accrued rather the notice_and_demand is only a prerequisite to administrative collection methods see 830_f2d_581 5th cir in fact the court in 772_fsupp_481 e d cal aff’d without opinion 988_f2d_126 9th cir cited 3the taxpayers argue that per the transcript the service tried twice to assess interest when the return was filed but failed due to freeze codes in place we believe this reference is to tc entries at various points on the transcript a tc is triggered as notification that restricted interest with beginning and ending dates different from normal interest should be posted but must be manually calculated as an increased interest amount was still in issue into interest could not be computed and entered nor could it be assessed thus no error or delay is necessarily evidenced from the posting 4we should also note that under sec_6601 interest may be collected as long as the tax may still be legally collected sec_6502 allows for collection of the underlying tax for a 10-year period following the assessment_date here the tax_liability was assessed on date therefore the associated tax and the interest may be properly collected until date by the taxpayers makes the following statement directly contrary to the taxpayers’ position furthermore as the united_states argues the irs did not need to provide toyota with the notice_and_demand required by statute because these provisions only apply to prevent the irs from administrative collection procedures the failure to give notice_and_demand does not in and of itself prevent the collection_of_taxes interest or penalties by judicial action citations omitted accordingly while we agree the service is required to give notice_and_demand for payment of interest within days of the assessment of the interest we disagree that the service is bound to give notice_and_demand for payment of interest within days of the assessment of the tax_liability the taxpayers may also be suggesting that the failure to issue a notice_and_demand 5the taxpayers in the instant case have cited 772_fsupp_481 e d cal suggesting that it supports their position in the following manner the court in ruling against toyota noted that the restricted interest assessment was not based on a new liability but on previously emphasis added assessed interest the implication being that if the interest arose from a new_matter it should have been assessed and notice_and_demand should have been made in the case of the t the tax_liability arose from a new liability the tax shown on the amended_return and such interest should have been assessed when the amended_return was filed we do not agree with the taxpayers’ conclusion as to the inferences to be drawn from the court’s comments in toyota among other things the taxpayer in toyota argued that the united states’s assessment of interest was invalid either because the government failed to provide the taxpayer adequate notice before taking enforced collection action or because the government violated the provisions of sec_6201 and sec_6601 requiring interest to be assessed and collected in the same manner as taxes in rejecting the taxpayer’s arguments the district_court noted that the late assessment of interest related back to earlier assessments of tax penalty and interest on the same year the court disagreed with the taxpayer’s contention that the interest assessment in year was a new_matter requiring separate notice_and_demand in this case the taxpayers are not contesting the propriety of notice_and_demand they are arguing that the assessed interest should be abated due to the service’s alleged failure to comply with collection provisions the conclusions reached by the court in toyota simply do not support this argument was a ministerial error for which interest should be abated the failure to follow such a requirement is not a ministerial error we would note that the legislative_history for what was enacted as sec_6404 states congress believed that where an irs official acting in his official capacity fails to perform a ministerial_act after contacting the taxpayer in writing such as issuing either a statutory_notice_of_deficiency or notice_and_demand for payment after all procedural and substantive preliminaries have been completed authority should be available for the irs to abate the interest independent of the underlying tax_liability general explanation of the tax_reform_act_of_1986 pub_l_no h_r date this tends to imply that congress would consider the failure to send notice_and_demand a ministerial error however the provision also states that it is a ministerial error after all procedural and substantive preliminaries have been completed in this case no assessment of interest was made until date assessment as stated above is a prerequisite to the issuance of a notice_and_demand therefore we conclude there was no ministerial error in failing to make notice_and_demand that would result in the abatement of associated interest caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
